                     Case 2:16-cr-20032-JAR Document 776 Filed 09/16/19 Page 1 of 1




                                       UNITED STATES DISTRICT COURT
                                              OFFICE OF THE CLERK
                                              DISTRICT OF KANSAS


 TIMOTHY M. O’BRIEN                                                                     204 U .S . C O U R TH O U S E
       C LE R K O F C O U R T                                                                401 N . MA R K ET
                                                                                       W IC H IT A , KA N S A S 67202
                                                                                              (316) 
 INGRID A. CAMPBELL
    C H IE F D E P U TY C LE R K
                                                                                        490 U .S . C O U R TH O U S E

    259 U .S . C O U R TH O U S E            Kansas City, Kansas                             444 S .E . Q U IN C Y
                                                                                       T O P E K A , KA N S A S 66683
       500 S TA T E AV E N U E
                                                                                              (785) 
K A N S A S C IT Y, KA N S A S 66101
           (913) 
                                             September 16, 2019




     SEE NOTICE OF ELECTRONIC FILING

     Movant/Government Counsel Appeal

     Re: USA v. Black et al
     District Court Case No: 2:16-cr-20032-JAR
     Notice of Appeal filed by: Movant, Terra Morehead
     Fee Status: Waived per 10CCA.

            The following documents are for the parties in connection with the Notice of Appeal:
     Notice of Appeal and Copy of the Docket Sheet.

             MOVANT/GOVERNMENT Counsel for the appellant is instructed to download the
     “Initial Appeal Documents and Instructions” for this appeal from www.ca10.uscourts.gov.
     Please follow the instructions for Transcript Order Form (for appellant only) and Docketing
     Statement (for appellant only) regarding counsel's responsibility for compliance. For specific
     requirements concerning transcripts, records on appeal, briefs and appendices to briefs, please
     refer to the Federal Rules of Appellate Procedure and the Rules of the Tenth Circuit Court of
     Appeals. Rules of the Tenth Circuit are available at www.ca10.uscourts.gov.

           If you have any questions, please contact the office of the Clerk of the U.S. Court of
     Appeals in Denver, Colorado at 303.844.3157.

                                                           Sincerely,
                                                           TIMOTHY M. O'BRIEN
                                                           CLERK OF COURT


                                                           By: s/ Charles Van Ness
                                                               DeputyClerk
                                                              Deputy   Clerk


     cc: Clerk, U.S. Court of Appeals
             (Notice of Appeal, Docket Sheet & Preliminary Record)
